Citation Nr: 0701910	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-26 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 16, 2004 for 
the grant of service connection for bilateral hearing loss, 
on the basis of clear and unmistakable error (CUE) in a 
February 1951 rating decision.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1945 to 
April 1948.

This appeal to the Board of Veterans' Appeals (Board) stems 
from adjudications of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
RO issued a decision in February 2005 granting service 
connection for bilateral hearing loss, effective August 16, 
2004.  The veteran expressed dissatisfaction with that 
decision and sought an earlier effective date for the service 
connection grant.  The RO's September 2005 rating action 
found that no revision was warranted in a February 1951 
decision that denied service connection  for bilateral 
hearing loss.  This appeal ensued.

A hearing was held at the RO in October 2006 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

This case was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's personal hearing, he testified that, after 
his release from active duty in April 1948, he served in the 
Navy Reserve until April 1953.  He maintains that medical 
records from that period of reserve duty could establish the 
presence of hearing loss.  It would be helpful if VA is able 
to obtain the purported service medical records.  


Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source of 
medical records pertaining to the 
veteran's service in the Naval Reserve.  
The search for any additional service 
medical records should specifically 
include the National Personnel Records 
Center.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


